DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6, 15-19 are allowed.
The present invention is directed to a touch display equipped with a plurality touch electrodes a touch driving circuit and coupled with a plurality of pens with a first frequency and a second frequency to detect the plurality of pens during a first time division sensing interval, a second time division sensing interval and a third time division sensing interval. The claimed invention (claim 1 as representative one of the independent claims) recites:
A touch display device comprising: 
a touch panel including a plurality of touch electrodes; and 
a touch driving circuit configured to sense one or more of the plurality of touch electrodes, 
wherein the touch driving circuit has an operation period including a plurality of touch intervals that includes a first sensing interval and a second sensing interval, and the first sensing interval includes at least a first time division sensing interval and the second sensing interval includes at least a second time division sensing interval, 
wherein the touch driving circuit is configured to detect a pen first signal output from a first pen through one or more touch electrodes of the plurality of touch electrodes during the first time division sensing interval, and detect a second pen signal output from a second pen through one or more touch electrodes of the plurality of touch electrodes during the second time division sensing interval, 

detect a third pen signal output from the first pen and having a first signal frequency through one or more touch electrodes during the first time division sensing interval; and 
detect a fourth pen signal output from the second pen and having the first signal frequency through one or more touch electrodes during the second time division sensing interval, 
wherein the first sensing interval further comprises a third time division sensing interval, and 
wherein, when a third pen, which is different from the first pen and the second pen, is discovered, the touch driving circuit is configured to detect a fifth pen signal output from the third pen and having a second signal frequency, which is different from the first signal frequency, through one or more touch electrodes during the third time division sensing interval.

The claimed material as disclosed is detailed and specific. The prior art teach a touch display device equipped with a touch driving circuit and a plurality of electrodes coupled with a plurality of pens to detect a plurality of pen signals as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find support in the specification at least on pages 2-7, 27-32 and Figures 13-14. Applicant has argued these limitations on pages 2-3, of Applicant’s Remarks filed August 9, 2021 which were persuasive.


Claims 7-11 are allowed.
The present invention is directed to a touch display equipped with a plurality touch electrodes a touch driving circuit configured to driver a plurality of touch intervals and detect a plurality of pens having a first frequency and a second frequency during a first time division sensing interval, a second time division sensing interval. The claimed invention (claim 7 as representative one of the independent claims) recites:
A touch display device comprising: 
a touch panel including a plurality of touch electrodes; and 
a touch driving circuit configured to sense one or more of the plurality of touch electrodes, 
wherein the touch driving circuit has an operation period including a plurality of touch intervals that includes a first sensing interval and a second sensing interval, and 
wherein the touch driving circuit is configured to detect a first pen signal output from a first pen through one or more touch electrodes of the plurality of touch electrodes during the first time division sensing interval, and detect a second pen signal output from a second pen through one or more touch electrodes of the plurality of touch electrodes during the second time division sensing interval, 
wherein the touch driving circuit is further configured to: 
detect a third pen signal output from the first pen and having a first signal frequency through one or more touch electrodes during the first time division sensing interval; and 
detect a fourth pen signal output from the second pen and having the first signal frequency through one or more touch electrodes during the second time division sensing interval,
wherein the plurality of touch intervals further includes a first data sensing interval and a second data sensing interval, and 
wherein the touch driving circuit is configured to: 
detect first data output from the first pen and having the first signal frequency through one or more touch electrodes during the first data sensing interval; and 
detect second data output from the second pen and having the first signal frequency through one or more touch electrodes during the second data sensing interval.


The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claims 7-11 are allowable over the prior arts of record.

Claims 12-14 are allowed.
The present invention is directed to a touch display device equipped with a plurality of touch electrodes and a touch driving circuit configured to driver a plurality of touch intervals and detect a plurality of pens having a first frequency and a second frequency during a first time division sensing interval, a second time division sensing 
A touch display device comprising: 
a touch panel including a plurality of touch electrodes; and 
a touch driving circuit configured to sense one or more of the plurality of touch electrodes, 
wherein the touch driving circuit has an operation period including a plurality of touch intervals that includes a first sensing interval and a second sensing interval, and the first sensing interval includes at least a first time division sensing interval and the second sensing interval includes at least a second time division sensing interval, 
wherein the touch driving circuit is configured to detect a pen signal output from a first pen through one or more touch electrodes of the plurality of touch electrodes during the first time division sensing interval, and detect a pen signal output from a second pen through one or more touch electrodes of the plurality of touch electrodes during the second time division sensing interval, 
wherein the first sensing interval further includes a third time division sensing interval, and the second sensing interval further includes a fourth time division sensing interval, and 
wherein the touch driving circuit is configured to: 
detect a first signal through a first touch electrode group of the touch panel during the first time division sensing interval; 
detect a second signal through a second touch electrode group of the touch panel during the third time division sensing interval; 
third signal through the first touch electrode group of the touch panel during the second time division sensing interval; and6Application No. 16/726,530Attorney Docket No.: 085246-632227
detect a fourth signal through the second touch electrode group of the touch panel during the fourth time division sensing interval.

The claimed material as disclosed is detailed and specific. The prior art a touch display device equipped with a touch driving circuit and a plurality of electrodes coupled with a plurality of pens to detect a plurality of pen signals as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find support in the specification at least on pages 2-7, 27-32 and Figures 13-14. Applicant has argued these limitations on pages 2-3, of Applicant’s Remarks filed August 9, 2021 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claims 12-14 are allowable over the prior arts of record.

Claims 21-22 are allowed.

A touch sensing circuit comprising:
a first circuit configured to sense one or more of a plurality of touch electrodes disposed in a touch panel and output sensing data; and 
a second circuit configured to sense one or more of the position, the tilt, and additional information of a pen based on the sensing data, 
wherein an operation period of the first circuit comprises a plurality of touch intervals, 
the plurality of touch intervals comprises a first sensing interval and a second sensing interval, 
the first sensing interval comprises at least a first time division sensing interval, 
the second sensing interval comprises at least a second time division sensing interval, and 
wherein the first circuit is configured to: 
detect a first pen signal output from a first pen through one or more touch electrodes of the plurality of touch electrodes during the first time division sensing interval; and 
second pen signal output from a second pen, which is different from the first pen, through one or more touch electrodes of the plurality of touch electrodes during the second time division sensing interval, 
wherein the first circuit is further configured to: 
detect a third pen signal output from the first pen and having a first signal frequency through one or more touch electrodes during the first time division sensing interval; and 
detect a fourth pen signal output from the second pen and having the first signal frequency through one or more touch electrodes during the second time division sensing interval, 
wherein the first sensing interval further comprises a third time division sensing interval, and 
wherein, when a third pen, which is different from the first pen and the second pen, is discovered, the first circuit is configured to detect a fifth pen signal output from the third pen and having a second signal frequency, which is different from the first signal frequency, through one or more touch electrodes during the third time division sensing interval.

The claimed material as disclosed is detailed and specific. The prior art a touch display device equipped with a touch driving circuit and a plurality of electrodes coupled with a plurality of pens to detect a plurality of pen signals as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find 
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claims 21-22 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HE et al (US 2019/0079632 A1) teach an electrical device is provided and includes a touch electrode and a receiving circuit. The receiving circuit includes a first demodulator, a first analog to digital converter, a second demodulator, and a second 
Nuber et al (US 2019/0004621 A1) teach a method executed by a processor is provided. The method receives a first pen input from first pen and a second pen input from a second pen. The first pen and the second pen interact with a single display. The first pen input and the second pen input are translated into a first output and a second output, respectively, that are executed by an application. The first output and the second output are sent to the application. The application executes the first output and the second output simultaneously.
Yamamoto (US 2018/0113519 A1) teaches a stylus bi-directionally transmits and receives signals to and from a sensor controller connected to a sensor via capacitive coupling. The stylus includes a memory that temporarily stores a value of a local ID. The stylus includes a controller that determines whether or not a detected uplink signal includes the value of the local ID stored in the memory every time the uplink signal transmitted by the sensor controller is detected. The controller, in response to determining the detected uplink signal includes the value of the local ID stored in the 
PARK (US 2018/0004324 A1) teaches a touch sensing device for determining a position of a pen the touch sensing device and a method therefor are provided. The touch sensing device includes electrodes configured to output electrical signals using an electric field generated from the pen, a receiving circuit configured to receive the electrical signals from the electrodes, and a control circuit. The control circuit may be configured to determine a type of the pen based on the electrical signals received from the receiving circuit, and measure the position of the pen according to the determined type of the pen.
KATO (US 2017/0308184 A1) teaches a display system includes a display device and an input device. The display device includes a display for displaying images, an image signal processor for displaying images on the display, and a receiver for receiving signals from the input device. The input device includes a detector that detects a target color at a partial area of the display so as to acquire target color information, a storage unit for storing registered color information, a color determination processor that carries out a color determination process for determining whether or not the target color information matches the registered color information so as to generate a color determination signal, and a transmitter for transmitting the color determination signal. The image signal processor carries out a color change process of sequentially changing target colors but suspends the color change process when the receiver receives the color determination signal.

Geaghan et al (US 2017/0131798 A1) teach a touch sensor can be used with a finger and/or a pen configured to provide a touch input to the touch sensor. Some implementations involve touch capacitive touch sensing, although many implementations are also applicable to other touch and pen technologies, such as resistive, surface acoustic wave, bending wave, touch force, electromagnetic (E-M).
Lukanc et al (US 2016/0246390 A1) teach a system (110) has a sensor module (160) coupled to sensor circuitry and for initiating a current beacon period comprising a set of timeslots by broadcasting a current beacon signal to a set of active pens. The sensor module receives a first downstream packet from a first active pen transceiver during a first timeslot and receives a second downstream packet from a second active pen transceiver during a second timeslot. A determination module (150) determines an attribute of a first active pen comprising the first active pen transceiver from the first downstream packet.

Shapharnia (US 2014/0028576 A1) teaches a computing device configured to receive data from a peripheral device, such as a stylus. The computing device includes a processor, a touch interface, such as a touch screen, in communication with the processor and configured to detect an input corresponding to an object approaching or contacting a surface. The computing device further includes a touch filter in communication with the touch interface and a peripheral filter in communication with the touch interface. The touch filter is configured to reject a peripheral frequency corresponding to a peripheral signal of the peripheral device and the peripheral filter is configured to reject a touch frequency component corresponding to a touch signal corresponding to a touch input.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LIN LI/
Primary Examiner, Art Unit 2693